Exhibit CREDIT AGREEMENT among GENCO SHIPPING & TRADING LIMITED, VARIOUS LENDERS, and NORDEA BANK FINLAND PLC, acting through its New York branch, as Administrative Agent, Mandated Lead Arranger, Bookrunner and Collateral Agent, BAYERISCHE HYPO- UND VEREINSBANK AG, as Mandated Lead Arranger and Bookrunner, DNB NOR BANK ASA, as Mandated Lead Arranger, and SUMITOMO MITSUI BANKING CORPORATION, acting through its Brussels branch, as Mandated Lead Arranger Dated as of September 4, 2008 SECTON 1. AMOUNT AND TERMS OF THE FACILITY 1 1.01 The Commitments 1 1.02 Amount of Each Borrowing; Limitation on Number of Borrowings 1 1.03 Notice of Borrowing 2 1.04 Disbursement of Funds 2 1.05 Notes 3 1.06 Pro Rata Borrowings 4 1.07 Interest 4 1.08 Interest Periods 4 1.09 Increased Costs, Illegality, etc 5 1.10 Compensation 8 1.11 Change of Lending Office 8 1.12 Replacement of Lenders 8 SECTON 2. COMMITMENT COMMISSION; FEES; REDUCTIONS OF COMMITMENT 9 2.01 Commitment Commission; Fees 9 2.02 Voluntary Termination of Unutilized Commitments 9 2.03 Mandatory Reduction of Commitments 10 SECTON 3. REPAYMENTS; PREPAYMENTS; TAXES 10 3.01 Scheduled Repayments 10 3.02 Voluntary Prepayments 10 3.03 Mandatory Repayments 11 3.04 Method and Place of Payment 12 3.05 Net Payments; Taxes 12 SECTON 4. CONDITIONS PRECEDENT 14 4.01 Opinions of Counsel 14 4.02 Corporate Documents; Proceedings; etc 14 4.03 Subsidiaries Guaranty 15 4.04 Solvency/Minimum Consolidated Net Worth Certificate 15 4.05 Purchase Contracts 15 4.06 Approvals 15 4.07 Litigation 15 4.08 Material Adverse Effect 16 4.09 Environmental Laws 16 4.10 Fees 16 4.11 No Conflicts 16 SECTON 5. CONDITIONS PRECEDENT TO BORROWINGS UNDER THE FACILITY 16 5.01 Opinions of Counsel 16 5.02 Corporate Documents; Proceedings; etc 17 5.03 Pledge and Security Agreement 17 5.04 Assignments of Earnings, Insurances and Charter 18 5.05 Control Agreement 18 5.06 Mortgages 18 5.07 Vessel Documents 18 5.08 Management and Service Agreements 19 5.09 Environmental Laws 20 SECTON 6. FURTHER CONDITIONS PRECEDENT 20 6.01 Further Conditions Precedent 20 SECTON 7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS 20 7.01 Corporate/Limited Liability Company/Limited Partnership Status 20 7.02 Corporate Power and Authority 21 7.03 No Violation 21 7.04 Governmental Approvals 21 7.05 Financial Statements; Financial Condition; Undisclosed Liabilities 21 7.06 Litigation 23 7.07 True and Complete Disclosure 23 7.08 Use of Proceeds; Margin Regulations 23 7.09 Tax Returns and Payments 23 7.10 Compliance with ERISA 23 7.11 The Security Documents 25 7.12 Representations and Warranties in Documents 25 7.13 Subsidiaries 25 7.14 Compliance with Statutes, etc 25 7.15 Investment Company Act 25 7.16 Pollution and Other Regulations 25 7.17 Labor Relations 26 7.18 Patents, Licenses, Franchises and Formulas 26 7.19 Indebtedness 26 7.20 Insurance 27 7.21 Concerning the Vessels 27 7.22 Citizenship 27 (ii) 7.23 Vessel Classification 27 7.24 No Immunity 27 7.25 Fees and Enforcement 27 7.26 Form of Documentation 27 7.27 Vessel Acquisitions 28 SECTON 8. AFFIRMATIVE COVENANTS 28 8.01 Information Covenants 28 8.02 Books, Records and Inspections 31 8.03 Maintenance of Property; Insurance; Mortgagee Interest Insurance 31 8.04 Corporate Franchises 31 8.05 Compliance with Statutes, etc 32 8.06 Compliance with Environmental Laws 32 8.07 ERISA 33 8.08 End of Fiscal Years; Fiscal Quarters 34 8.09 Performance of Obligations 34 8.10 Payment of Taxes 34 8.11 Further Assurances 34 8.12 Deposit of Earnings 35 8.13 Ownership of Subsidiaries 35 8.14 Flag of the Vessels; Vessel Classifications 35 8.15 Consent to Assignment of Charters 36 SECTON 9. NEGATIVE COVENANTS 36 9.01 Liens 36 9.02 Consolidation, Merger, Sale of Assets, etc 37 9.03 Dividends 39 9.04 Indebtedness 40 9.05 Advances, Investments and Loans 41 9.06 Transactions with Affiliates 42 9.07 Consolidated Interest Coverage Ratio 42 9.08 Maximum Leverage Ratio 42 9.09 Collateral Maintenance 42 9.10 Minimum Cash Balance 43 9.11 Minimum Consolidated Net Worth 43 9.12 Limitation on Modifications of Certificate of Incorporation and By-Laws; etc 43 9.13 Limitation on Certain Restrictions on Subsidiaries 43 (iii) 9.14 Limitation on Issuance of Capital Stock 44 9.15 Business 44 9.16 Bank Accounts 44 SECTON 10. EVENTS OF DEFAULT 45 10.01 Payments 45 10.02 Representations, etc 45 10.03 Covenants 45 10.04 Default Under Other Agreements 45 10.05 Bankruptcy, etc 45 10.06 ERISA 46 10.07 Security Documents 46 10.08 Guaranty 47 10.09 Judgments 47 10.10 Change of Control 47 SECTON 11. DEFINITIONS AND ACCOUNTING TERMS 47 11.01 Defined Terms 48 SECTON 12. AGENCY AND SECURITY TRUSTEE PROVISIONS 48 12.01 Appointment 48 12.02 Nature of Duties 48 12.03 Lack of Reliance on the Agents 49 12.04 Certain Rights of the Agents 49 12.05 Reliance 49 12.06 Indemnification 49 12.07 The Administrative Agent in its Individual Capacity 50 12.08 Holders 50 12.09 Resignation by the Administrative Agent 50 SECTON 13. MISCELLANEOUS 51 13.01 Payment of Expenses, etc 51 13.02 Right of Setoff 52 13.03 Notices 52 13.04 Benefit of Agreement 52 13.05 No Waiver; Remedies Cumulative 54 13.06 Payments Pro Rata 54 13.07 Calculations; Computations 55 (iv) 13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL 55 13.09 Counterparts 56 13.10 Effectiveness 56 13.11 Headings Descriptive 57 13.12 Amendment or Waiver; etc 57 13.13 Survival 58 13.14 Domicile of Loans 58 13.15 Limitation on Additional Amounts, etc 58 13.16 Confidentiality 59 13.17 Register 59 13.18 Judgment Currency 60 13.19 Language 60 13.20 Waiver of Immunity 60 13.21 USA PATRIOT Act Notice 61 (v) APPENDIX A Definitions SCHEDULE I - The Lenders and the Commitments SCHEDULE II - The Lenders’ Addresses SCHEDULE III - Subsidiary Guarantors, Vessels and Allocated Loan Amount SCHEDULE IV - Indebtedness SCHEDULE V - Insurance SCHEDULE VI - ERISA SCHEDULE VII - Subsidiaries SCHEDULE VIII - Approved Classification Societies SCHEDULE IX - Repayment EXHIBIT A - Form of Notice of Borrowing EXHIBIT B - Form of Note EXHIBIT C-1 - Form of Opinion of Kramer Levin Naftalis & Frankel LLP, New York counsel to the Borrower and its Subsidiaries EXHIBIT C-2 Form of Opinion of Reeder & Simpson, special Marshall Islands counsel to the Borrower and its Subsidiaries EXHIBIT C-3 - Form of Opinion of Constantine P.Georgiopoulos, New York maritime counsel to Borrower and its Subsidiaries EXHIBIT C-4 - Form of Opinion of Mayer Brown JSM, Hong Kong counsel to the Administrative Agent EXHIBIT D - Form of Officer’s Certificate EXHIBIT E Form of Guaranty EXHIBIT F - Form of Pledge Agreement EXHIBIT G - Form of Solvency/Minimum Consolidated Net Worth Certificate EXHIBIT H-1 - Form of Assignment of Earnings EXHIBIT H-2 - Form of Assignment of Insurances EXHIBIT I - Form of Compliance Certificate EXHIBIT J - Form of Subordination Provisions EXHIBIT K - Form of Assignment and Assumption Agreement EXHIBIT L-1 - Form of Hong Kong Vessel Mortgage EXHIBIT L-2 - Form of Marshall Islands Vessel Mortgage THIS SENIOR SECURED CREDIT AGREEMENT (this “Credit Agreement”), is made as of [DATE], 2008, by and among (1) GENCO SHIPPING & TRADING LIMITED, a corporation organized and existing under the laws of the Republic of Marshall Islands (the “Borrower”), (2) the banks and financial institutions acceptable to the Borrower and Mandated Lead Arrangers (as defined below) listed in Schedule I of this Credit Agreement, as lenders (the “Lenders”), (3) NORDEA BANK FINLAND PLC, acting through its New York branch (“Nordea”) as Administrative Agent (in such capacity, the “Administrative Agent”), as mandated lead arranger, as bookrunner, and as security trustee and as collateral agent under the Security Documents (in such capacity, the “Collateral Agent”), (4) Bayerische Hypo- und Vereinsbank AG (“HVB”) as mandated lead arranger and as bookrunner (in such capacity and together with Nordea, the “Bookrunners”), (5) DnB NOR Bank ASA (“DnB NOR”) as mandated lead arranger, and (6) SUMITOMO MITSUI BANKING CORPORATION, acting through its Brussels branch (“Sumitomo”), as mandated lead arranger (in such capacity and together with Nordea, HVB and DnB NOR, the “Mandated Lead Arrangers”).All capitalized terms used herein and defined in Appendix A are used herein as therein defined. W I T N E S S E T H: WHEREAS, the Borrower desires to finance a portion of the purchase price for the acquisition of six (6) modern dry-bulk vessels as listed in Schedule III (the “Vessels”); WHEREAS, subject to and upon the terms and conditions herein set forth, the Lenders are willing to make available to the Borrower a credit facility (the “Facility”) in an amount (the “Total Facility Amount”) not to exceed Three Hundred Twenty Million United States Dollars (US$320,000,000). NOW, THEREFORE, IT IS AGREED: SECTION 1.Amount and Terms of the Facility. 1.01The Commitments.Subject to and upon the terms and conditions set forth herein, each Lender with a Commitment severally agrees to make at any time on or after the Effective Date and prior to the Availability Termination Date a loan for each Vessel (each, a “Loan” and, collectively, the “Loans”) to the Borrower, which Loans (i)shall bear interest in accordance with Section 1.07, (ii)shall be denominated in Dollars, (iii)shall not exceed the Allocated Loan Amount for such Vessel, (iv)shall not exceed for any Lender at any time the Commitment of such Lender at such time and (v)shall not exceed for all Lenders at any the Total Commitment at such time. 1.02Amount of Each Borrowing; Limitation on Number of Borrowings.(a)The aggregate principal amount of each Borrowing of a Loan shall not exceed the Allocated Loan Amount for the Vessel to which such Loan relates. (b)More than one Borrowing may occur on the same date, which Borrowings may have the same or different Interest Periods.There shall be only one Borrowing per Vessel and accordingly at no time shall there be outstanding more than six Borrowings of Loans subject to different Interest Periods in the aggregate. 1.03Notice of Borrowing.(a)Whenever the Borrower desires to make a Borrowing hereunder, it shall give the Administrative Agent at its Notice Office at least three Business Days’ prior written notice of each Loan to be made hereunder, provided that any such notice shall be deemed to have been given on a certain day only if given before 4:00 P.M. (New York time).Each such written notice (each a “Notice of
